Order entered December 9, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00695-CR

                         JAMES EDWARD ROGERS, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 28576

                                            ORDER
         The Court has before it appellant’s December 4, 2014 motion to extend time to file his
brief December 8, 2014 motion to substitute counsel. We GRANT the motion to substitute
counsel. We DIRECT the Clerk to substitute John Butler as appellant’s retained counsel in
place of Sharita Blacknall.
         We STRIKE the Anders brief filed by Ms. Blacknall on September 23, 2014.
         We GRANT Mr. Butler’s December 4, 2014 motion to extend time to file appellant’s
brief. We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this
order.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharita
Blacknall, John Butler, and the Hunt County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE